Citation Nr: 1704124	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease (DJD), claimed as a left knee condition, to include as secondary to service-connected residuals of a fractured left femur.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement an initial rating in excess of 20 percent for lumbar spine DJD.

4.  Entitlement to an initial rating in excess of 10 percent for right knee DJD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982.  He also served in the Army National Guard, with periods of active duty for training (ACDUTRA), including from August 4 to August 18, 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The November 2008 rating decision denied service connection for the left knee condition and hearing loss.  The May 2011 rating decision granted service connection for lumbar spine DJD, assigning a 20 percent rating effective October 2, 2009, and granted service connection for right knee DJD, assigning a 10 percent rating also effective October 2, 2009.

The Board notes that the increased rating issues have not yet been certified to the Board.  However, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35.  As these issues were addressed in a Statement of the Case (SOC) issued in June 2014 to which the Veteran filed a timely substantive appeal (VA Form 9), these issues have been properly perfected and the Board has jurisdiction over them. 

The Veteran initiated appeals of service connection for major depressive disorder (MDD) and tinnitus.  During the pendency of appeal, however, the RO granted service connection for MDD and tinnitus in an August 2011 rating decision.  As these issues were granted in full, they no longer in appellate status or before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran also initiated an appeal of an initial rating in excess of 50 percent for MDD.  In June 2014, during the pendency of appeal, the RO increased the rating to 70 percent effective July 19, 2010.  The issue remained on appeal, as noted in a June 2014 SOC.  However, the Veteran specifically limited his appeal a July 2014 VA Form 9.  The Veteran indicated that checked box 9B, indicating that he was only pursuing issues of increased ratings for the right knee and lumbar spine.  He also noted that he agreed with the grant of 70 percent for the MDD.  There is no indication that the Veteran or his representative were confused by the VA Form 9.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claim for a higher initial rating for MDD is not before the Board.  

The issues of entitlement to service connection for bilateral hearing loss, a higher initial rating for lumbar spine DJD, and a higher initial rating for right knee DJD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a diagnosis of left knee DJD, and the evidence is at least in equipoise on whether it is related to the service-connected residuals of a fractured left femur.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left knee DJD, as secondary to service-connected residuals of a fractured left femur, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for left knee DJD, the claim is substantiated and there is no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Knee DJD

The Veteran contends that his left knee disability is secondary to residuals of a left femur fracture that happened in service.  See the August 2011 VA Form 9.

It is undisputed that during a period of ACDUTRA in August 1984, the Veteran fell and incurred a fractured left femur, for which he is currently service-connected.  STRs indicate that during treatment of the left femur fracture, x-rays were taken of the left knee, which were normal.  In an October 1984 treatment record, the Veteran complained of knee pain.  In a November 1984 VA orthopedic examination, the Veteran's left knee mobility was limited.  He had full extension, but flexion was limited to approximately 115 degrees (compared to 125 degrees on the right).  There was no evidence of joint instability.  In a January 1985 retention examination, the Veteran's left femur injury was noted, but the examination report was silent for mention of a left knee problem.  The Veteran also denied having a "trick" or locked knee, and denied having a bone, joint, or other deformity.  In March 1985, a physical profile board proceedings record indicates that the Veteran was "status post fracture/open internal reduction fixation with mild shortening and mechanical low back pain secondary to above."

Post-service treatment records show that the Veteran was in a motor vehicle accident (MVA) in 2000, which caused several injuries, including to the left knee.  In a December 2000 letter to an insurance company (received by VA in October 2009), a private physician, Dr. G.L., indicated that the Veteran sustained injuries to his knees in an October 2000 work-related MVA.  He had diagnoses of left knee internal derangement, patellar contusion, and post-traumatic patellofemoral chondromalacia.  Dr. G.L. noted that the Veteran reported having a history of a left femur fracture, but denied that it affected his knees and stated that he had fully recovered from the in-service injury.  The Veteran also denied having any previous injuries or problems with his left knee.  Dr. G.L. opined that the work-related injury of October 2000 was directly and causally responsible for the Veteran's left knee condition.  

In a June 2004 Social Security Administration (SSA) examination, the Veteran reported that he suffered injury to his left knee in the 2000 accident.  The in-service femur facture was noted to have mild residual left hip pain, but was silent for mention of left knee pain.  Physical examination of the left knee showed full range of motion with crepitus and tenderness diffusely.  

Private treatment records from Dr. N.M. in March 2007, Dr. G.A. in May 2008 and May 2009, and Dr. N.H. in May 2009 all opine that the Veteran's left knee problems are related to the in-service injury in 1984.  The May 2008 opinion by Dr. G.A. appears to have been based at least partially on an April 1985 STR showing the left femur facture.  The opinions from Dr. N.M. and N.H. appear to be based on the Veteran's reported medical history.  

VA treatment records show that in December 2007, the Veteran underwent a left knee arthroscopy.  The post-operative diagnosis was severe osteoarthritis in all three compartments of the knee.  

In October 2008, the Veteran's VA orthopedic doctor noted that the Veteran showed him papers relating to his in-service injury.  The doctor opined that it was more likely than not that the left femur fracture and low back condition contributed to his left knee arthritis.

A May 2009 treatment record from Dr. G.L. indicates that at the time of the treatment in 2000, the Veteran failed to inform him of his 1984 in-service injury to the left femur.  In May 2009 and June 2009 Dr. G.L. opined that the left knee arthritis was secondary to the compensatory changes from the in-service left femur injury, and was aggravated by the MVA in 2000.  

November 2009 private treatment records from Dr. W.C. indicate that the Veteran had pain, crepitation, and swelling of the left knee.  X-rays revealed osteoarthritis of the left knee, post arthroscopy.  Dr. W.C. opined that the Veteran's knee problems were secondary to the military-related accident.  His opinion appears to be based on the Veteran's self-reported medical history.

In February 2010 VA orthopedic follow the surgeon noted that the Veteran has degenerative arthritis of both knees that is consistent with previous injuries because of the relatively young age.  In August 2010, a VA orthopedic surgeon saw the Veteran for multiple problems, including persistent bilateral knee pain.  The surgeon opined that the Veteran's conditions "are most likely related to fall in 1984."

In November 2010, the Veteran had a VA examination of the left knee.  Physical examination revealed crepitation, but no instability or patellar abnormality.  Flexion was to 90 degrees and there was zero degrees of extension.  There was no objective evidence of pain with active motion, nor was there additional limitation after three repetitions of range of motion.  The diagnosis was left knee DJD.  The examiner opined that the Veteran's left knee DJD was not caused by or a result of the left femoral fracture in service.  The rationale was that the Veteran had no complaints related to the left knee in 1984, the x-ray taken after the in-service accident was normal, and the left knee was injured in a 2000 MVA.

A December 2011 letter and May 2012 treatment record from Dr. J.G. reiterate that the left knee problems are related to the in-service injury.  The December 2011 letter includes some STRs, but it is unclear whether Dr. J.G. reviewed the STRs, or if the Veteran simply submitted the STRs together with the letter from Dr. J.G.

In this case, the Board finds the VA examiner's opinion, VA doctors' opinions, and the private doctors' medical opinions to be of at least some probative value.  The VA examiner's opinion was offered after a review of all available records, including the Veteran's STRs, and physical examination of the Veteran.  The October 2008 VA doctor's opinion is based on at least some STRs and physical examination of the Veteran.  It is unclear whether or to what extent the private doctors reviewed the Veteran's STRs, but all of them rendered opinion after physical examination of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  Moreover, the Veteran's statements are credible because they have been generally consistent, and he is competent to describe his observable symptom of having knee pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are underscored by STRs showing that he did complain of left knee pain in service after the left femur injury and that the left knee mobility was limited after the left femur injury.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, further medical opinion could be obtained to clarify the differing medical opinions, and to clarify the role that the 2000 MVA may have played in the left knee problems.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issue of whether the Veteran's current left knee DJD is etiologically related to the Veteran's service-connected residuals of a fractured left femur.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for left knee DJD is warranted.





ORDER

Service connection for left knee DJD, as secondary to the service-connected residuals of a fractured left femur, is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was most recently examined by VA for his lumbar spine DJD in February 2012 and for his right knee DJD in November 2010, and there is evidence that the disabilities have increased in severity since that time.  In the February 2012 lumbar spine examination, results of a sensory examination were normal and the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  However, in the June 2014 VA Form 9, the Veteran asserted that his lumbar spine was affecting the nerves in the bilateral lower extremities.  He submitted a February 2013 letter from a doctor at the Orlando VAMC indicating that an EMG study showed abnormalities involving the nerves in both legs.  In the November 2010 right knee examination, the Veteran denied having symptoms of stiffness, weakness, effusion, or inflammation.  In the June 2014 VA Form 9, the Veteran indicated that he had periods of inflammation and swelling, and during these times he has zero range of motion.  Thus, due to evidence of worsening symptomatology, the Board finds that new VA examinations of the lumbar spine and right knee are necessary.

With regard to the claim for service connection for bilateral hearing loss, the Veteran underwent a VA hearing loss examination in December 2010.  Examination results indicated that the Veteran did not have hearing loss to an extent recognized as a disability for VA purposes.  In a subsequent April 2011 VA treatment record, however, it appears that the Veteran may have begun using hearing aids.  The treatment record indicates that the Veteran was not using hearing aids in the appointment, but that he used hearing aids "if indicated."  As such, due to evidence of potential worsening, the Veteran should be afforded another VA audiological examination.

In addition, medical records were most recently associated with the Veteran's claim file in 2014.  As such, the Veteran should also be provided the opportunity to provide sufficient information and, if necessary, authorization to enable VA to obtain any pertinent VA and non-VA clinical records not already incorporated in the claims file.  The AOJ should make an attempt to obtain copies any outstanding records from any identified treatment source.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any lumbar spine or low back treatment.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from June 2014 to present.  All records/responses received should be associated with the claims file.  

3.  After any records requested above have been obtained, schedule the Veteran for VA examinations to determine the current level of severity of the service-connected lumbar spine DJD and right knee DJD.  The examiner(s) must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

In discussing the severity of the lumbar spine and right knee DJD, the examiner should describe the ranges of motion, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

4.  Schedule the Veteran for a VA audiological examination to obtain a medical opinion on whether it is as likely as not (50 percent or greater probability) that any hearing loss is related to service.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


